Citation Nr: 0413910	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-05 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
the veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from January 
1945 to March 1946.  The appellant is the veteran's surviving 
spouse.

As discussed more fully below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  The U.S. Court of Appeals for Veterans Claims 
has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as 
recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
Review of the file indicates that the appellant has not been 
informed of either her own responsibilities or the VA's 
responsibility under this new law.  In this case, the RO's 
failure to issue a development letter consistent with the 
notice requirements of the VCAA amounts to a substantial 
oversight indicative of minimal RO development and 
accordingly compels remand.  

The Board notes that the Courts have provided additional 
guidance in regard to the development letter, which must be 
followed.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) (invalidating the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1); Paralyzed Veterans of Am. v. Sec. of Veterans 
Affairs, 345 F.3d 1334, 1344-47 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  See also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The Court's 
decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."    

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Review of the file also indicates that the appellant received 
erroneous information regarding the definition or standard 
for finding new and material evidence on two occasions.  In 
October 2002, the appellant filed a claim to reopen 
entitlement to service connection for the veteran's death.  
The September 2002 assistance letter sets forth, "To justify 
reopening a claim on the basis of new and material evidence, 
there must be a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome."  This standard was not 
extant at the time of the letter.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (eliminating the overly strict 
standard for new and material evidence found in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  The Board notes that the 
RO provided to the appellant and applied, an outdated 
definition in its November 2002 rating decision.  The VCAA 
revised the definition of new and material evidence, 
effective August 29, 2001.  38 C.F.R. § 3.159(a) (2003).  The 
February 2003 Statement of the Case provided the appellant 
with the correct definition of new and material evidence; 
however, it appears the RO applied the definition effective 
for claims filed prior to August 29, 2001.  The current 
definition of new and material evidence must be provided to 
the appellant and applied in subsequent adjudication.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.   See 
also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  The RO should 
then conduct any necessary development 
brought about by the appellant's response 
to the VCAA letter to include obtaining 
any medical records not currently on file 
that are identified pursuant to that 
letter.

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for the 
veteran's cause of death.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case, and given the 
opportunity to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




